DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 (claim 1 recites “an upper container…with a hose extending outwardly from said top” which is specific to non-elected Species I and II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “125” (possibly this number is used to denote the “dual circumferential flanges” mentioned at page 8, line 25 to page 9, line 1 of the specification) is not discussed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the reference line for number “138” in Figure 7 is missing and should be added so as to clearly denote the power cord 138.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
Page 10, line 22, the first occurrence of “134” should be changed to --134a-- to properly denote indentations 134a shown in Fig. 8 and the second occurrence of the term “138.” should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 13, the phrase “the middle container…having a heat source container therein” renders the claim vague and indefinite since the specification at page 8, lines 24-25 states “Middle container 112 provides the housing for upper container 111 with heating element 112b set therein.” and therefore the middle container “houses” or “contains” the heating element, but the middle container does not have therein a container for the heat source.
In regard to claim 13, line 6, the term “interface” should be preceded by the term --the-- since the “interface” was initially and previously recited at line 5 of claim 13.
In regard to claim 13, line 10, the terms “the tray” lack positive antecedent basis.
In regard to claim 14, line 6, the term “interface” should be preceded by the term --the-- since the “interface” was initially and previously recited at line 5 of claim 14.
In regard to claim 14, line 10, the term “the tray” lacks positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schneidmiller et al. 2012/0060406.
In regard to claim 13, Schneidmiller et al. disclose a bedbug trap comprising:  an upper container (140) having a carbon dioxide generator (dry ice) installed therein and having an open top (lid 144 is lightly sealed to open top end of main body 142) exposed to an interior of a middle container (150, 120, 130); the middle container (150, 120, 130) housing the upper container (see Figs. 1A-B, 4) and having a heat source (148) contained therein, the middle container including an interface (upper portion of 120 from 128 to 129) and tubing (123) in fluid communication with the interior of the middle container, the tubing directing gas from the interface (see Fig. 4) to a plurality of holes (see curved openings at bottom of 120 in Fig. 3 which are disposed radially inward of notches 125 &  153) formed in a bottom of the middle container (120; see Fig. 3); and a holding container (110) including complementary structure (115-116) to mate with a bottom of the middle container (at notches 125; see Figs. 2-4), the plurality of holes exposed to an interior of the tray (see Figs. 3-4), the tray having a rough outer surface (112) and a smooth inner surface (114).
In regard to claim 14, Schneidmiller et al. disclose a bedbug trap comprising:  an upper container (140) having a carbon dioxide generator (dry ice) installed therein, the generator in fluid communication with an interior of a middle container (150, 120, 130); the middle container housing the upper container  (see Figs. 1A-B, 4) and directing heat (from heating element 148) below the upper container (see Fig. 4), the middle container including an interface (upper portion of 120 from 128 to 129) and tubing (23) in fluid communication with the interior of the middle container (see Fig. 4), the tubing directing gas from the interface (see Fig. 4) to a bottom of the middle container (below 120); and a holding container (110) including complementary structure (115-116) to mate and support the middle container (at notches 125; see Figs. 2-4), the bottom of the middle container (see curved openings at bottom of 120 in Fig. 3 which are disposed radially inward of notches 125 &  153) providing fluid communication to a portion of an interior of the tray (114).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vasudeva et al. 2012/0246998.
In regard to claim 13, Vasudeva et al. disclose a bedbug trap comprising:  an upper container (12) having a carbon dioxide generator (13) installed therein and having an open top (top end of 12) exposed to an interior of a middle container (7; see open top of 12 in communication with 7 via communicating passageways shown in Fig. 1); the middle container (7) housing the upper container (see Figs. 1-2) and having a heat source (8) contained therein, the middle container including an interface (communicating passageway between 12 & 7 shown extending vertically on the left side in Fig. 1 and generally above reference number 10) and tubing (15) in fluid communication with the interior of the middle container, the tubing directing gas from the interface (see Fig. 1) to a plurality of holes (gaps formed between 7 & 2) formed in a bottom of the middle container (gaps extend about periphery of 7 at bottom end thereof; see Fig. 1); and a holding container (2) including complementary structure (upper end of 2) to mate with a bottom of the middle container (see Figs. 1-2), the plurality of holes exposed to an interior of the tray (see Fig. 1), the tray having a rough outer surface (3) and a smooth inner surface (4).
In regard to claim 14, Vasudeva et al. disclose a bedbug trap comprising:  an upper container (12) having a carbon dioxide generator (13) installed therein, the generator in fluid communication with an interior of a middle container (7; see open top of 12 in communication with 7 via communicating passageways shown in Fig. 1); the middle container (7) housing the upper container (see Figs. 1-2) and directing heat (from heating element 8) below the upper container (see Fig. 1), the middle container including an interface (communicating passageway between 12 & 7 shown extending vertically on the left side in Fig. 1 and generally above reference number 10) and tubing (15) in fluid communication with the interior of the middle container, the tubing directing gas from the interface (see Fig. 1) to a bottom of the middle container (gaps formed between 7 & 2); and a holding container (2) including complementary structure (upper end of 2) to mate and support the middle container (see Figs. 1-2), the bottom of the middle container (bottom end of 15 is at the bottom of 7 in Fig. 1) providing fluid communication to a portion of an interior of the tray (see Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA